PER CURIAM
Defendant was charged with and convicted of three counts of using a child in a display of sexually explicit conduct, ORS 163.670, and two counts of second degree sexual abuse. ORS 163.415. He demurred to the first three charges under ORS 163.670, alleging that the provisions of that statute are unconstitutionally vague and overbroad. The trial court overruled defendant’s demurrer, and he appeals.
We upheld the validity of the statutory provisions relevant to this appeal, ORS 163.670 and ORS 163.665, under the same challenge in State v. Meyer, 120 Or App 319, 852 P2d 879 (1993). The trial court’s denial of defendant’s demurrer was proper.
Affirmed.